176 Mich. App. 192 (1989)
439 N.W.2d 331
ROBERTS
v.
WAYNE COUNTY
KUDLA
v.
WAYNE COUNTY
Docket Nos. 96858, 96859.
Michigan Court of Appeals.
Decided April 3, 1989.
Sachs, Nunn, Kates, Kadushin, O'Hare, Helveston & Waldman, P.C. (by George H. Kruszewski), for plaintiffs.
Riley & Roumell, P.C. (by George T. Roumell and Andrea Roumell Dickson), for defendant.
Before: GILLIS, P.J., and MURPHY and H.R. GAGE,[*] JJ.
*194 H.R. GAGE, J.
Plaintiffs, assistant Wayne County prosecutors and assistant Wayne County corporation counsel, filed suit in separate actions alleging that they were deprived of the opportunity to compete for three attorney positions which were filled by direct appointment rather than by civil service eligibility lists. After consolidation in the circuit court, both sides moved for summary disposition pursuant to MCR 2.116(C)(10). The circuit court held that the county civil service system had been lawfully modified by the county charter and county ordinances, thus removing the disputed positions from the classified civil service system. Therefore, the circuit court held that the direct appointments were valid. Plaintiffs appeal these rulings as of right. The circuit court also held that the public employee relations act, MCL 423.201 et seq.; MSA 17.455(1) et seq., does not preempt the action or establish the Michigan Employment Relations Commission as the proper forum for the action. The court also held that plaintiffs could maintain the action in their individual capacities rather than through their union. Defendants cross-appeal these rulings.
Plaintiffs first argue that a county has no authority to modify its civil service system and that only the Legislature has such authority. Plaintiffs rely on MCL 45.514(1)(f); MSA 5.302(14)(1)(f), which provides:
(1) A county charter adopted under this act shall provide for all of the following:
* * *
(f) The continuation and implementation of a system of civil service in those counties having a system at the time of the adoption of the charter. The system of civil service provided under the charter shall recognize the rights and status of *195 persons under the civil service system then in effect. The charter shall not infringe upon nor be in derogation of those rights and that status. The charter shall not preclude future modification of the system. Except as provided in subdivision (d), the charter shall provide that the system of civil service be coordinated among the county offices, boards, commissions, and departments.
This subsection clearly provides that a chartered county which has a civil service system at the time it adopts its charter must continue and implement a civil service system. Therefore, defendants would be required to continue to implement a civil service system.
The above statutory provision does not clearly state whether such a county must continue precisely the same system or whether the county is free to modify its civil service system as its needs require. It would seem illogical for the statute to prohibit the charter from precluding future modification of the civil service system, as the above statute clearly does, and yet hold that future modification is also prohibited. It would also seem illogical to give a chartered county without a civil service system the power to adopt a civil service system of its choosing under MCL 45.515(g); MSA 5.302(15)(g) but deny a chartered county the power to amend its civil service system as its needs change. Clearly, one purpose of the charter counties act, MCL 45.501 et seq.; MSA 5.302(1) et seq., was to give charter counties some degree of autonomy over county affairs. Construing and interpreting the statute as a whole to best achieve its intended purpose, we conclude that a charter county may modify its county civil service system. Latham v Wedeking, 162 Mich. App. 9, 12; 412 NW2d 225 (1987); Norcross Co v Turner-Fisher *196 Associates, 165 Mich. App. 170, 178; 418 NW2d 424 (1987).
Plaintiffs concede that, if defendants had the authority to modify the county civil service system, then the modifications were properly accomplished by charter and ordinance. We would observe further that the positions were not removed from the classified civil service system until they had become vacant. The modifications did not infringe upon the rights and status of any classified employees holding those positions, nor did the modifications violate MCL 45.514(1)(f); MSA 5.302(14)(1)(f) in any other respect.
Plaintiffs next argue that summary disposition was improperly granted because a question of fact existed regarding whether the disputed positions were managerial. The county charter in question provides in part:
The classified service includes all employees of the County except:
* * *
5) Managerial or confidential positions as prescribed by ordinance [.]
When a statute or ordinance expressly provides definitions of its terms, those definitions are binding on the courts. W S Butterfield Theatres, Inc v Dep't of Revenue, 353 Mich. 345, 350; 91 NW2d 269 (1958); In re Jones Estate, 52 Mich. App. 628, 636; 218 NW2d 89 (1974), lv den 392 Mich. 770 (1974). The charter provides that whether a position is managerial or confidential is a matter to be determined by reference to the county ordinances. Since Wayne County Ordinance 83-248 clearly provides that the disputed positions are managerial, the circuit court did not err in finding this issue to be an issue of law rather than an issue of disputed *197 fact. Affidavits of fact pertaining to the responsibilities of the persons holding these positions would have had no bearing on whether these positions were defined by ordinance to be managerial.
Defendants argue on cross-appeal that PERA grants exclusive jurisdiction to MERC to hear the issues raised by plaintiffs in the circuit court. MERC does have exclusive jurisdiction over all unfair labor practices committed by public employers. Detroit Bd of Ed v Parks, 417 Mich. 268, 283; 335 NW2d 641 (1983). However, in this case plaintiffs did not seek a determination of whether defendants engaged in an unfair labor practice. Rather, plaintiffs sought a determination of whether defendants' modification of the county civil service system violated specific provisions of the charter counties act and the county civil service act, to-wit; MCL 45.514(1)(f); MSA 5.302(14)(1)(f) and MCL 38.415; MSA 5.1191(15). Legal issues pertaining to the construction of statutes are not particularly within the scope of the expertise of MERC, but are more properly brought before the circuit court. Smigel v Southgate Community School Dist, 388 Mich. 531, 538-539 (opinion of Chief Justice T.M. KAVANAGH), 543-544 (opinion of Justice WILLIAMS), and 558 (opinion of Justice SWAINSON); 202 NW2d 305 (1972); Viera v Saginaw Bd of Ed, 91 Mich. App. 555, 564-565; 283 NW2d 796 (1979), lv den 408 Mich. 922 (1980) (dissenting opinion of Judge BAGULEY). The circuit court did not err in holding that it and not MERC had jurisdiction to hear and decide these cases.
Defendants also contend that plaintiffs were attempting to negotiate new conditions of their employment by bringing this litigation. Therefore, defendants argue, pursuant to MCL 423.211; MSA 17.455(11), this is a matter which plaintiffs cannot assert individually but which must be brought by *198 their union. We find this argument to be meritless. First, plaintiffs' collective bargaining agreements do not declare these positions to be part of the unclassified civil service. By taking the contrary view plaintiffs would not be violating the statute. Second, plaintiffs contend that when their actions arose their prior collective bargaining agreements were expired. Defendants have presented no evidence to the contrary. Therefore, this Court must accept as true the position of plaintiffs. Morganroth v Whitall, 161 Mich. App. 785, 788-789; 411 NW2d 859 (1987). Finally, defendants have cited no authority for their position that only a union may maintain a suit to protect an employment right of one of its members. A statement of position without citation to authority is insufficient to bring an issue before this Court. Harrison v Grand Trunk W R Co, 162 Mich. App. 464, 470; 413 NW2d 429 (1987).
Affirmed.
GILLIS, P.J., concurred.
MURPHY, J. (dissenting).
I respectfully dissent. I believe that MCL 45.514(1)(f); MSA 5.302(14)(1)(f) of the charter counties act restricted defendants' power to make the modifications which I believe clearly infringed on plaintiffs' rights and status under the civil service system. This Court in Gray v Wayne Co, 148 Mich. App. 247, 253; 384 NW2d 141 (1986), lv den 426 Mich. 872 (1986), declared that a charter county's freedom to adopt procedures remains limited by, and subject to, legislative enactments. Simply, I agree with plaintiffs' contention that it would make little sense for the Legislature in the first three sentences of subsection (f) to require a charter county to maintain an existing civil service system, honor and recognize *199 the rights and status of persons under that existing system and not infringe or derogate the rights of persons under the existing system, and then in the next sentence grant the county full power to modify the system in the future, even to the extent of abolishing the system. I would reverse.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.